NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 12-3056
                                _____________

                     YSM REALTY, INC.; DAVID SCOP,
                                              Appellant
                                  v.

         MARVIN GROSSBARD; PRESIDENT CONTAINER, INC.;
                 SP REALTY ASSOCIATES II, LLC.


                On Appeal from the United States District Court
                          for the District of New Jersey
                        District Court No. 2-10-cv-05987
                 District Judge: The Honorable Jose L. Linares

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                July 19, 2013

            Before: RENDELL, SMITH, and ROTH, Circuit Judges

                            (Filed: August 7, 2013)
                           _____________________

                                 OPINION
                           _____________________

SMITH, Circuit Judge.

      In late May of 2007, David Scop, a licensed real estate broker in New York

and owner of YSM Realty, agreed to assist President Container, Inc. (PCI), in

finding a new site for its manufacturing operations.    PCI’s president, Marvin
                                       1
Grossbard, allegedly told Scop at the time that he would pay Scop a commission if

the property’s seller would be unwilling to pay it. Scop later dealt with Heshy

Zweig, who Scop believed to be a licensed New York real estate broker. Scop

learned from Zweig of a possible property in Wallkill, New York, for PCI and

agreed to split any commission he received with Zweig. Eventually PCI’s wholly

owned subsidiary SP Realty II, LLC purchased the Wallkill property initially

identified by Zweig. When the seller would not cover Scop’s commission, PCI

refused to pay it.   Scop sued PCI, Grossbard, and SP Realty to recover his

commission.

      Discovery revealed that Zweig was not a licensed real estate broker. PCI,

Grossbard, and SP Realty moved for summary judgment on this basis in light of

New York’s Real Property Law §§ 442 and 442-d, which preclude a licensed real

estate broker from recovering a commission if it is to be shared with an unlicensed

broker. Good Life Realty, Inc. v. Massey Knakal Realty of Manhattan, LLC, 940

N.Y.S.2d 64, 65 (N.Y. App. Div. 2012) (citing City Ctr. Real Estate, Inc. v.

Berger, 833 N.Y.S.2d 75, 76 (N.Y. App. Div. 2007); Siegel v. Henry Fippinger,

Inc., 34 N.Y.S.2d 894 (N.Y. App. Div. 1942)) (concluding that plaintiff broker

“was barred by Real Property Law § 442-d from recovering a cobrokerage

commission based upon services rendered by [another, who] was not a duly

licensed real estate broker or salesperson”). In a thorough opinion, the District

                                        2
Court agreed with PCI, Grossbard, and SP Realty and granted summary judgment

in their favor. This timely appeal followed.1

      For substantially the reasons set forth by the District Court, we conclude that

the Court appropriately granted summary judgment in favor of PCI, Grossbard, and

SP Realty. Scop candidly acknowledges that he had agreed to pay Zweig half of

his commission. It is undisputed that Zweig was not licensed at the time of his

involvement in this matter. As a consequence, New York law precludes Scop from

recovering his commission.

      We will affirm the judgment of the District Court.




1
 The District Court exercised diversity jurisdiction pursuant to 28 U.S.C. § 1332.
We exercise final order jurisdiction under 28 U.S.C. § 1291. We review a district
court’s grant of summary judgment de novo. Lawrence v. City of Phila., 527 F.3d
299, 310 (3d Cir. 2008).
                                         3